SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Maguire Properties, Inc. (Name of Issuer) Common Stock, $.01 par value per share (Title of Class of Securities) 559775101 (CUSIP Number) October 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ýRule 13d-1(c) ¨Rule 13d-1(d) Page 1 of 15 Pages SCHEDULE 13G CUSIP No. 559775101Page 2 of 15 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scoggin Capital Management, L.P. II 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 1,400,000 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 1,400,000 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,400,000 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12) TYPE OF REPORTING PERSON PN SCHEDULE 13G CUSIP No. 559775101Page3 of 15 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scoggin International Fund, Ltd. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Commonwealth of the Bahamas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 1,610,000 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 1,610,000 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,610,000 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.4% 12) TYPE OF REPORTING PERSON CO SCHEDULE 13G CUSIP No. 559775101Page4 of 15 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scoggin Worldwide Fund, Ltd. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 280,000 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 280,000 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 280,000 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.6% 12) TYPE OF REPORTING PERSON CO SCHEDULE 13G CUSIP No. 559775101Page5 of 15 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scoggin, LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 1,890,000 6) SHARED VOTING POWER 420,000 7) SOLE DISPOSITIVE POWER 1,890,000 8) SHARED DISPOSITIVE POWER 420,000 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,310,000 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.9% 12) TYPE OF REPORTING PERSON OO SCHEDULE 13G CUSIP No. 559775101Page6 of 15 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Craig Effron 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 12,500 6) SHARED VOTING POWER 3,710,000 7) SOLE DISPOSITIVE POWER 12,500 8) SHARED DISPOSITIVE POWER 3,710,000 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,722,500 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.9% 12) TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No. 559775101Page7 of 15 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Curtis Schenker 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 3,710,000 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 3,710,000 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,710,000 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.9% 12) TYPE OF REPORTING PERSON IN Schedule 13G Item 1(a). Name of Issuer: Maguire Properties, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 1733 Ocean Avenue, Suite 400 Santa Monica, CA90401 Item 2(a). Name of Persons Filing: (i) Scoggin Capital Management, L.P. II (ii) Scoggin International Fund, Ltd. (iii) Scoggin Worldwide Fund, Ltd. (iv) Scoggin, LLC (v) Craig Effron (vi) Curtis Schenker (collectively, the “Reporting Persons” and each a “Reporting Person”) Item 2(b). Address of Principal Business Office or, if None, Residence: Each of the Reporting Persons, other than Scoggin International Fund, Ltd. and Scoggin Worldwide Fund, Ltd., has a business address at 660 Madison Avenue, New York, NY10021. Scoggin International Fund, Ltd. has a business address at c/o Swiss Financial Services (Bahamas) Ltd.; One Montague Place, 4th Floor; East Bay Street; P.O. Box EE-17758; Nassau, Bahamas. Scoggin Worldwide Fund, Ltd. has a business address at c/o Q&H Corporate Services, Ltd.; 3rd Floor, Harbour Centre; P.O. Box 1348; George Town, Grand Cayman, Cayman Islands. Item 2(c). Citizenship or Place of Organization: (i) Scoggin Capital Management, L.P. II Delaware (ii)Scoggin International Fund, Ltd. Commonwealth of the Bahamas (iii)Scoggin Worldwide Fund, Ltd. Cayman Islands (iv)Scoggin, LLC New York (v)Craig Effron USA (vi)Curtis Schenker USA Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 559775101 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or Dealer Registered Under Section 15 of the Act (15 U.S.C. 78o) (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c) (c) ¨ Insurance Company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) (d) ¨ Investment Company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) ¨ Investment Adviser in accordance with § 240.13d-1(b)(1)(ii)(E) (f) ¨ Employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F) (g) ¨ Parent Holding Company or control person in accordance with §240.13d-1(b)(ii)(G) (h) ¨ Savings Association as defined in §3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) ¨ Church plan that is excluded from the definition of an investment company under §3(c)(15) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) ¨ Group, in accordance with §240.13d-1(b)(ii)(J) Item 4. Ownership. (i)Scoggin Capital Management, L.P. II1 (a) Amount beneficially owned: 1,400,000 (b) Percent of class: 3.0%2 (c) Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 1,400,000 (ii) Shared power to vote or to direct the vote: 0 (iii)Sole power to dispose or to direct the disposition of: 1,400,000 (iv) Shared power to dispose or to direct the disposition of: 0 (ii)Scoggin International Fund, Ltd.3 (a) Amount beneficially owned: 1,610,000 (b) Percent of class: 3.4% (c) Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 1,610,000 (ii) Shared power to vote or to direct the vote: 0 (iii)Sole power to dispose or to direct the disposition of: 1,610,000 (iv) Shared power to dispose or to direct the disposition of: 0 1 The general partner of Scoggin Capital Management, L.P. II is S&E Partners, L.P., a limited partnership organized under the laws of Delaware.Scoggin, Inc., a corporation organized under the laws of Delaware, is the sole general partner of S&E Partners, L.P.Craig Effron and Curtis Schenker are the stockholders of Scoggin, Inc. 2 Percentages are based on 47,211,200 outstanding shares of Common Stock (as set forth in the Issuer’s Form 10-Q/A, as filed with the Securities and Exchange Commission on September 28, 2007). 3 The investment manager of Scoggin International Fund, Ltd. is Scoggin, LLC.Craig Effron and Curtis Schenker are the managing members of Scoggin, LLC. (iii)Scoggin Worldwide Fund, Ltd.4 (a) Amount beneficially owned: 280,000 (b) Percent of class: 0.6% (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 280,000 (ii) Shared power to vote or to direct the vote: 0 (iii)Sole power to dispose or to direct the disposition of: 280,000 (iv)Shared power to dispose or to direct the disposition of: 0 (iv)Scoggin, LLC5 (a)Amount beneficially owned: 2,310,000 (b)Percent of class: 4.9% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 1,890,000 (ii) Shared power to vote or to direct the vote: 420,000 (iii)Sole power to dispose or to direct the disposition of: 1,890,000 (iv)Shared power to dispose or to direct the disposition of: 420,000 (v)Craig Effron (a)Amount beneficially owned: 3,722,500 (b)Percent of class: 7.9% 4 Scoggin, LLC serves as investment sub-manager for equity and event-driven investing for Scoggin Worldwide Fund, Ltd.Craig Effron and Curtis Schenker are the managing members of Scoggin, LLC. 5 Scoggin, LLC is the investment manager of Scoggin International Fund, Ltd. and the investment manager for certain discretionary managed accounts.Scoggin, LLC serves as investment sub-manager for equity and event-driven investing for Scoggin Worldwide Fund, Ltd.Craig Effron and Curtis Schenker are the managing members of Scoggin, LLC. (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 12,500 (ii)Shared power to vote or to direct the vote: 3,710,000 (iii)Sole power to dispose or to direct the disposition of: 12,500 (iv)Shared power to dispose or to direct the disposition of: 3,710,000 (vi)Curtis Schenker (a)Amount beneficially owned: 3,710,000 (b)Percent of class: 7.9% (c)Number of shares as to which such person has: (i)
